MEMORANDUM **
1. The ALJ found, based on the vocational expert’s testimony, that even if Carter could not perform her past work, she could still perform sedentary jobs that exist in significant numbers in the national economy. See 20 C.F.R. § 416.920(a)(4)(v). Carter did not challenge this finding. Therefore, the ALJ’s determination that Carter is not disabled is supported by substantial evidence.
2. Carter argues that it was error not to allow cross-examination of the vocational expert. We do not consider this argument, which was not raised before the district court. See Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir.2001).
3. Carter is not entitled to attorney fees under EAJA, which are reserved for prevailing parties. See 28 U.S.C. § 2412(d)(1)(A).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.